Case: 4:17-cv-02707-AGF Doc. #: 250 Filed: 08/02/21 Page: 1 of 3 PageID #: 8249




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


JAMES CODY, et al., individually and on behalf of )
all similarly situated individuals,               )
                                                  )      Case No. 4:17-cv-2707-AGF
                                Plaintiffs,       )
                                                  )
        v.                                        )
                                                  )
CITY OF ST. LOUIS., MISSOURI,                     )

                             Defendants.

                             PLAINTIFFS’ MOTION TO SEAL

       Plaintiffs hereby move the Court to seal the attached exhibits of Plaintiffs’ Memorandum

in Support of Plaintiffs’ Motion for Class Certification (ECF No. 249). The City does not object

to these exhibits being filed under seal. A memorandum in support of this motion is being

submitted herewith.

 Dated: August 2, 2021                            Respectfully submitted,


                                                  ARCHCITY DEFENDERS, INC.
                                                  By: /s/ Nathaniel R. Carroll
                                                      Blake A. Strode (MBE #68422MO)
                                                      Jacki J. Langum (MBE #58881MO)
                                                      John M. Waldron (MBE #70401MO)
                                                      Matthew Dollan, (MBE #71867 MO)
                                                      Nathaniel R. Carroll, (MBE #67988 MO)
                                                      Maureen G. V. Hanlon (MBE #70990MO)
                                                      Brandon L. Jackson (MBE #68159MO)
                                                      440 N. 4th Street, Suite 390
                                                      Saint Louis, MO 63102
                                                      855-724-2489 ext. 1012
                                                      314-925-1307 (fax)
                                                      bstrode@archcitydefenders.org
                                                      jlangum@archcitydefenders.org
                                                      jwaldron@archcitydefenders.org
Case: 4:17-cv-02707-AGF Doc. #: 250 Filed: 08/02/21 Page: 2 of 3 PageID #: 8250




                                                  mdollan@archcitydefenders.org
                                                  ncarroll@archcitydefenders.org
                                                  mhanlon@archcitydefenders.org
                                                  bjackson@archcitydefenders.org

                                            and

                                            DLA PIPER LLP (US)

                                            By: /s/ Robert J. Alessi_______________
                                            Robert J. Alessi (Pro hac vice)
                                            1251 Avenue of the Americas
                                            New York, NY 10020
                                            Phone: 212-335-4500
                                            Fax: 212-335-4501
                                            Robert.alessi@dlapiper.com

                                            Dennis Kiker (Pro hac vice)
                                            2525 East Camelback Road, Ste. 1000
                                            Phoenix, AZ
                                            Phone: 480-606-5100
                                            Fax: 480-606-5101
                                            dennis.kiker@dlapiper.com

                                            Saher Valiani (MO Bar No. 69402)
                                            33 Arch Street, 26th Floor
                                            Boston, MA 02215
                                            Phone: 617-406-6000
                                            Fax: 617-406-6100
                                            saher.valiani@dlapiper.com

                                            Attorneys for Plaintiffs




                                      -2-
Case: 4:17-cv-02707-AGF Doc. #: 250 Filed: 08/02/21 Page: 3 of 3 PageID #: 8251




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this ____ day of _______, 2021, notice of filing

and a true and correct copy of the foregoing was served on all counsel of record upon filing with

this Court’s electronic PACER/ECF notification system.


                                                 /s/
